         Case 1:17-cv-10475-GAO Document 150 Filed 03/22/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 RICHARD FERRARI and WILLIAM
 BOHR, individually and on behalf of all             CIVIL ACTION NO. 17-10475-GAO
 others similarly situated,


                        Plaintiffs,                  REQUEST FOR ORAL ARGUMENT

                        vs.
                                                     Leave to file excess pages granted on
 VITAMIN SHOPPE, INC.,                               January 19, 2021 [ECF No. 131]

                        Defendant.


                 DEFENDANT VITAMIN SHOPPE INDUSTRIES, LLC’S
                          MOTION TO EXCLUDE THE
              EXPERT REPORTS AND TESTIMONY OF STEFAN BOEDEKER

       As part of its opposition to Plaintiffs’ Motion for Class Certification, Defendant Vitamin

Shoppe Industries, LLC (“Vitamin Shoppe”) files this Motion to Exclude the Expert Reports

And Testimony of Plaintiffs’ Expert Mr. Stefan Boedeker under Rule 702 of the Federal Rules of

Evidence and Daubert v. Merrell Dow Pharma., Inc., 509 U.S. 579 (1993), on the grounds that

Mr. Boedeker’s proposed testimony is inadmissible under Daubert because it fails Daubert’s

relevancy or “fit” requirement as it proffers no evidence or opinion on the existence of class-

wide injury, impact, causation or damages and is otherwise purely speculative and Mr.

Boedeker’s proposed survey methodology is contrary to accepted standards and is scientifically

unreliable.

       In support of its Motion, Defendant relies upon its Memorandum of Law and the

Declaration of Michael R. McDonald in Support of Motion To Exclude the Expert Reports and

Testimony of Stefan Boedeker and Dr. Darren Candow, and exhibits attached thereto.
       Case 1:17-cv-10475-GAO Document 150 Filed 03/22/21 Page 2 of 3




                                         DEFENDANT VITAMIN
                                         INDUSTRIES, LLC
                                         By its Attorneys

                                         /s/ Michael R. McDonald
                                         Michael R. McDonald (admitted pro hac
                                             vice)
                                         Caroline E. Oks (admitted pro hac vice)
                                         Mary K. Bessemer (admitted pro hac vice)
                                         GIBBONS P.C.
                                         One Gateway Center
                                         Newark, New Jersey 07102
                                         Telephone: (973) 596-4500
                                         mmcdonald@gibbonslaw.com
                                         coks@gibbonslaw.com
                                         mbessemer@gibbonslaw.com

                                         Andrea C. Kramer, Esq. (BBO# 632584)
                                         KRAMER LAW LLC
                                         P.O. Box 1436
                                         Brewster, MA 02631
                                         Telephone: (617) 780-1685
                                         andrea@kramerlawllc.com

Dated: March 22, 2021




                                     2
         Case 1:17-cv-10475-GAO Document 150 Filed 03/22/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I served a copy of this Motion on all counsel

of record by filing the pleading through the Electronic Case Filing (ECF) system and by first-

class mail to those counsel not registered with ECF.

                                                /s/ Michael R. McDonald
                                                    Michael R. McDonald

                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Michael R. McDonald, certify that I have conferred with Plaintiffs’ counsel in a good

faith effort to resolve or narrow the issues presented in this motion.

                                                /s/ Michael R. McDonald
                                                Michael R. McDonald




                                                  3
